



Exhibit 10.iii.d




SENIOR MANAGEMENT SEVERANCE AND CHANGE IN CONTROL AGREEMENT




This Senior Management Severance and Change in Control Agreement (“Agreement”)
is made and entered into effective as of the _____ day of ____________, 2017
(“Agreement Date”) between THE MOSAIC COMPANY (the “Company”), having its
principal place of business in Minnesota, and ____________ (“Employee”), a
resident of ____________, Minnesota, for the purpose of providing for certain
benefits in the event of termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason, according to the terms,
conditions, and obligations set forth below.
RECITALS


WHEREAS, the Company has employed Employee as ___________________ and Employee
desires to serve in that capacity;
WHEREAS, Employee is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Company desires to recognize the significant personal contribution that
Employee makes and is expected to continue to make to further the best interests
of the Company and its shareholders;
WHEREAS, as a further term and condition of Employee’s employment, the Company
desires to provide Employee the opportunity to receive certain benefits upon
termination of Employee’s employment by the Company without Cause or by Employee
for Good Reason, according to the terms, conditions, and obligations set forth
below;
WHEREAS, it is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Employee’s services and
attention to the affairs of the Company. It is desirable and in the best
interests of the Company and its shareholders to provide inducement for Employee
(1) to remain in the service of the Company in the event of any proposed or
anticipated change in control of the Company and (2) to remain in the service of
the Company in order to facilitate an orderly transition in the event of a
change in control of the Company;
WHEREAS, it is desirable and in the best interests of the Company and its
shareholders that Employee be in a position to make judgments and advise the
Company with respect to proposed changes in control of the Company without
regard to the possibility that Employee’s employment may be terminated without
compensation in the event of certain changes in control of the Company;
WHEREAS, Employee understands that Employee’s receipt of the benefits provided
for in this Agreement depends on, among other things, Employee’s willingness to
execute a General Release of Claims in favor of the Company upon termination and
to agree to and abide by the non-disclosure, non-competition, and
non-solicitation covenants contained in this Agreement;
WHEREAS, it is desirable and in the best interests of the Company and its
shareholders to protect confidential, proprietary and trade secret information
of the Company, to prevent unfair competition by former executives of the
Company following separation of their employment with the Company and to secure
cooperation from former executives with respect to matters related to their
employment with the Company; and
WHEREAS, Employee understands that nothing in this Agreement limits the
Company’s right to terminate Employee’s employment at any time and for any
reason.
NOW THEREFORE, in consideration of Employee’s employment with the Company and
the foregoing premises, the mutual covenants set forth below, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Employee and the Company agree as follows:
AGREEMENT


1.
Limited Right to Certain Benefits upon Termination. Nothing in this Agreement
guarantees Employee continued employment with the Company or otherwise limits
the Company’s right to terminate Employee’s employment at any time and for any
reason. In the event of termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason (as each term is defined below),
however,






--------------------------------------------------------------------------------





Employee shall be eligible to receive certain benefits upon satisfaction of
certain conditions, as set forth in this Agreement below. Such benefits are not
available to Employee under this Agreement in the event of a termination by the
Company with Cause, by Employee without Good Reason, or due to Employee’s death
or disability.
2.
Termination by Company for “Cause.” In the event the Company terminates
Employee’s employment for Cause, the Company’s obligations to Employee hereunder
shall terminate, except as to amounts already earned by but unpaid to Employee
as of the effective date of termination. Employee’s continuing obligations to
the Company under this Agreement, however, shall remain in full force and
effect, including without limitation with respect to non-disclosure,
non-competition, and non-solicitation. For purposes of this Agreement, Cause
means a good faith determination by the Company of an act or omission by
Employee amounting to:

(i)
a material breach of any of Employee’s obligations to the Company under the
terms of this Agreement;

(ii)
the gross neglect or willful failure or refusal of Employee to perform the
duties of Employee’s position or such other duties reasonably assigned to
Employee by the Company;

(iii)
any act of personal dishonesty taken by Employee and intended to result in
substantial personal enrichment of Employee at the expense of the Company;

(iv)
any willful or intentional act that could reasonably be expected to injure the
reputation, business, or business relationships of the Company or Employee’s
reputation or business relationships;

(v)
perpetration of an intentional and knowing fraud against or affecting the
Company or any customer, supplier, client, agent, or employee thereof;

(vi)
conviction (including conviction on a nolo contendere, no contest, or similar
plea) of a felony or any crime involving fraud, dishonesty, or moral turpitude;
or

(vii)
material breach of the Company’s Code of Business Conduct and Ethics.

3.
Termination by the Company Due To Employee’s Death or Disability. Employee’s
employment shall terminate immediately upon Employee’s death or upon a finding
and declaration by the Company, determined in good faith and subject to
applicable law, that Employee is unable to carry out Employee’s essential job
functions to any substantial degree by reason of illness or disability. In
either such case, the Company’s obligations to Employee hereunder shall
terminate, except as to amounts already earned by but unpaid to Employee, as of
the effective date of termination. Employee’s continuing obligations to the
Company under this Agreement, however, shall remain in full force and effect,
including without limitation with respect to non-disclosure, non-competition,
and non-solicitation.

4.
Termination by the Company without Cause. The Company may elect to involuntarily
terminate Employee’s employment without Cause at any time, with or without prior
notice to Employee, in which case Employee shall receive amounts already earned
by but unpaid to Employee as of the effective date of termination and be
eligible for the following additional benefits:

(a)
Severance.

[(i)]
Employee shall be eligible to receive an amount equal to ___1 One and
one-half/Chief Executive Officer and other participating executive officers;
one/other participants. times Employee’s annual base salary in effect as of the
date of termination.

[(ii)
If Employee’s termination is a Qualified CIC Termination, Employee shall be
eligible to receive an amount equal to an additional       2 One/Chief Executive
Officer; one-half/other participating executive officers; to be deleted for
other participants unless otherwise authorized. times Employee’s annual base
salary in effect as of the date of termination. ]

_________________________
1 One and one-half/Chief Executive Officer and other participating executive
officers; one/other participants.
2 One/Chief Executive Officer; one-half/other participating executive officers;
to be deleted for other participants unless otherwise authorized.







--------------------------------------------------------------------------------







(b)
Additional Payout.

[(i)]    Employee shall be eligible to receive a payout equal to ___1 times
Employee’s annual target bonus percent established for the bonus year prior to
the bonus year in which Employee’s date of termination is effective (or such
greater percent as shall be designated by the Compensation Committee of the
Company’s Board of Directors from time to time) multiplied by Employee’s annual
base salary in effect as of the date of termination.
[(ii)    If Employee’s termination is a Qualified CIC Termination, Employee
shall be eligible to receive an amount equal to an additional         2 times
Employee’s annual target bonus percent for the prior bonus year (or such greater
percent as shall be designated by the Compensation Committee of the Company’s
Board of Directors from time to time) multiplied by Employee’s annual base
salary in effect as of the date of termination.]
(c)
If Employee is participating in any Company-provided life insurance or health
flexible spending account programs, then Employee may elect to continue coverage
under such programs (in accordance with the terms of those programs). In
addition, if Employee is participating in any Company-provided group medical
and/or dental plans subject to Consolidated Omnibus Budget Reconciliation Act of
1986, as amended, or similar state law (“COBRA”), and Employee timely elects
coverage and satisfies all enrollment and payment procedures, then the Company
will reimburse Employee for a portion of the premium costs to continue coverage
under its medical and/or dental plans equal to the portion the Company would pay
for such coverage as if Employee were an active employee, from the date of
termination until the earlier of (i) twelve (12) months following the date of
termination or (ii) the date on which Employee is no longer eligible for COBRA;
provided, however, that if the termination is a Qualified CIC Termination then
instead of reimbursing Employee for the Company’s portion, the Company will pay
Employee an amount equal to 18 months the premium costs to continue coverage
under its medical and/or dental plans and its life insurance plans equal to the
portion the Company would pay for such coverage as if Employee were an active
employee.

(d)
If Employee was employed by the Company for three months or more during the
fiscal year in which the termination of employment is effective (or, in the case
of a Qualified CIC Termination, one day or more during such fiscal year), the
Company will pay to Employee a pro rata portion (based on the number of months
of employment during such fiscal year, with employment on any day of a month
being deemed a month of employment) of any annual bonus that would have been
payable to Employee for such fiscal year based on actual performance under the
Management Incentive Plan (or a successor to such plan) determined upon
completion of the fiscal year as if Employee had been in the employ of the
Company for the full fiscal year (no amount shall be payable if Employee was
employed for less than three months or, in the case of a Qualified CIC
Termination, less than one day during such fiscal year).

(e)
The Company will pay Employee any unused earned vacation as of the date of
Employee’s termination of employment, in accordance with the policies and
practices of the Company in effect from time to time.

(f)
The Company will offer Employee reasonable outplacement services commensurate
with Employee’s position and experience for a period ending the earlier of
(i) twelve (12) months following Employee’s termination of employment, or (ii)
Employee finds new employment, up to a maximum of $25,000 (cash will not be paid
in lieu of outplacement services); provided, however, that if the termination is
a Qualified CIC Termination then instead of paying for reasonable outplacement
services the Company will pay Employee $25,000.

(g)
If Employee’s termination is a Qualified CIC Termination and Employee is covered
under an executive life insurance plan and/or an executive disability plan, upon
a Qualified CIC Termination the Company will pay Employee an amount equal to 18
months the premium costs to continue coverage under these executive life
insurance and/or executive disability plan equal to the portion the Company
would pay for such coverage as if Employee were an active employee. If
Employee’s termination is a Qualified CIC Termination and Employee has not
received reimbursement for an executive physical examination in the year of
Employee’s termination, the Company will pay Employee $10,000. If Employee’s
termination is a Qualified CIC Termination and Employee has not received
reimbursement for financial planning in year of Employee’s termination, the
Company will pay Employee $____3.






--------------------------------------------------------------------------------





(h)
The amount of any severance payable to Employee under Section 4 shall be reduced
on a dollar-for-dollar basis by the amount of any other compensation or
remuneration Employee receives from the Company for work performed as an
employee, independent contractor, or consultant during the twelve (12) months
following Employee’s termination of employment, and by any other compensation to
which Employee may be entitled under any other severance plan or program of the
Company.

(i)
The Company shall pay the severance payment under Section 4(a)[(i)]4 on the date
that is sixty (60) days after the date of Employee’s termination of employment.
[The Company shall pay the severance payment under Section 4(a)(ii) on the date
that is six (6) months after the date of Employee’s termination of employment.]4
The Company shall pay the bonuses under Section 4(b) and Section 4(d) during the
calendar year after the end of the fiscal year to which the bonuses relate at
the same time as other salaried employees are paid their bonuses. The Company
shall reimburse premiums as provided under Section 4(c) and pay reasonable
outplacement costs as provided under Section 4(f) beginning as of the date of
Employee’s termination of employment; provided, however, that if Employee’s
termination is a Qualified CIC Termination the amounts will be paid on the date
that is six (6) months after the date of Employee’s termination of employment.
The Company shall pay the Employee the accrued vacation under Section 4(e)
within 60 days following termination of employment. If Employee’s termination is
a Qualified CIC Termination, the Company shall pay the amounts under Section
4(g) on the date that is six (6) months after the date of Employee’s termination
of employment. Notwithstanding the foregoing, the Company is not required to
make any payments due on or after the date that is sixty (60) days after the
date of Employee’s termination of employment unless by that date Employee has
signed, provided to the Company, and not rescinded a General Release of Claims
in favor of the Company attached as Exhibit A (and the rescission period has
expired). In addition, each payment by the Company made on and after the date of
Employee’s termination of employment is conditioned upon (i) Employee
cooperating with the transition of Employee’s duties and responsibilities for
the Company, and (ii) Employee continuing to abide by all of Employee’s
obligations to the Company, including without limitation the non-disclosure,
non-competition, and non-solicitation covenants contained in Section 8 of this
Agreement.

The payments under this Section 4 are conditioned upon the lapse of a
substantial risk of forfeiture (Employee’s involuntary termination or Qualified
CIC Termination, which also requires an involuntary termination). To the extent
any payment is not paid within the short-term deferral period and is not exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations, rules, or guidance thereunder (the “Code”)) (such as the rule
exempting payments made following an involuntary termination of up to two times
pay) then Section 409A of the Code shall apply. The Company intends this
Agreement to comply with Section 409A of the Code and will interpret this
Agreement in a manner that complies with Section 409A of the Code. For example,
to the extent required, “termination” and related terms shall mean a separation
from service as defined under Section 409A of the Code.
(j)
Notwithstanding anything in this Agreement to the contrary, if Employee is a
specified employee (as defined under Section 409A of the Code) at the time of
Employee’s termination of employment, to the extent payments under Section 4 are
subject to Section 409A of the Code, the payments shall be made as of the later
of (i) the date of payment provided for in Section 4(i), or (ii) the first day
of the seventh month following the date of Employee’s termination of employment.

(k)
Any amounts payable hereunder will be subject to required withholdings,
deductions, and tax reporting requirements.

(l)
Notwithstanding any other provision of this Agreement, if the payments under
this Agreement, or under any other agreement with, or plan of, the Company or
its affiliates (“Total Payments”), would constitute an “excess parachute
payment” that is subject to the tax (“Excise Tax”) imposed by Section 4999 of
Code, then the Company will determine whether Employee’s best net benefit when
taking into account the effect of the Excise Tax (“Best Net Benefit”) is (i) to
receive the payments provided for under this Agreement, or (ii) to have payments
under this Agreement reduced and forfeited to reduce or avoid the Excise Tax. If
the Best Net

_________________________
3 $15,000/Chief Executive Officer; $12,000/other participating executive
officers; $7,000 for other participants.
4 To be deleted for other participants unless otherwise authorized.









--------------------------------------------------------------------------------





Benefit is achieved by reducing payments, the reduction shall be made by first
reducing and forfeiting payments under this Section 4 not subject to
Section 409A of the Code and, if additional reductions are necessary to achieve
the Best Net Benefit, then reducing and forfeiting payments under this Section 4
subject to Section 409A. In no event shall payments subject to Section 409A of
the Code be forfeited before all payments not subject to Section 409A of the
Code have been forfeited. Payments shall be forfeited in the following sequence,
provided that if a payment subject to Section 409A of the Code comes before a
payment not subject to it, the payment subject to Section 409A shall be moved
and placed at the end of the list: first under Section 4(g), second under
Section 4(f), third under Section 4(c), fourth under Section 4(a), fifth under
Section 4(e), sixth under Section 4(b), and seventh under Section 4(d).
For purposes of this Agreement, Qualified CIC Termination means (i) the
Company’s termination of Employee’s employment without Cause (or Employee’s
termination of employment for Good Reason), and (ii) such termination occurs
either (1) upon, or within two years after, the occurrence of a Change in
Control of the Company (as defined in Section 7 below), or (2) at the time of,
or following, the entry by the Company into a definitive agreement or plan for a
Change in Control of the nature set forth in Section 7(b) or (c) below (so long
as such Change in Control occurs within six months after the effective date of
such termination).
5.
Termination by the Employee with Good Reason. Employee may terminate Employee’s
employment with the Company for “Good Reason,” which, for purposes of this
Agreement shall mean:

(a)
a material diminution in authority, duties, or responsibilities;

(b)
a material change in geographic location where services are provided (the
Company has determined this is any requirement by the Company that Employee move
his regular office to a location more than 50 miles from Employee’s Company
office as of the Agreement Date); or

(c)
a material diminution in base salary.

Good Reason shall not exist if (i) Employee expressly consents to such event in
writing, (ii) Employee fails to object in writing to such event within sixty
(60) days of its effective date, or (iii) Employee objects in writing to such
event within sixty (60) days of its effective date but the Company cures such
event within thirty (30) days after written notice from Employee. The written
notice must describe the basis for Employee’s claim of Good Reason and identify
what reasonable actions would be required to cure such Good Reason. Employee
agrees to continue to perform the duties of Employee’s position and to otherwise
cooperate with the Company throughout this entire notice period. If the Good
Reason is not cured by the Company and Employee then terminates employment
effective within thirty (30) days following the expiration of the Company’s cure
period, Employee shall receive amounts already earned by but unpaid to Employee
as of the effective date of termination and be paid or reimbursed for additional
benefits in the same manner as set forth in Sections 4(a) through 4(j) above.
6.
Termination by Employee without Good Reason. Employee may elect to terminate
Employee’s employment at any time and for any reason, upon thirty (30) days’
prior written notice to the Company. Employee agrees to continue to perform the
duties of Employee’s position and to otherwise cooperate with the Company
throughout this entire notice period. The Company may, however, upon receiving
such notice of termination, elect to make the termination effective at any
earlier time during the notice period. In either case if such termination is
without Good Reason, salary and benefits shall be paid to Employee through
Employee’s effective termination date only, and the Company shall have no
further obligation to Employee. Employee’s continuing obligations to the Company
under this Agreement, however, shall remain in full force and effect, including
without limitation with respect to non-disclosure, non-competition, and
non-solicitation.



7.
Change in Control. A “Change in Control” shall occur when



(a)    a majority of the directors of the Company shall be persons other than
persons
(i)
for whose election proxies shall have been solicited by the Board of Directors
of the Company or

(ii)
who are then serving as directors appointed by the Board of Directors to fill
vacancies on the Board of Directors caused by death or resignation (but not by
removal) or to fill newly-created directorships,



(b)
50% or more of the voting power of the outstanding shares of all classes and
series of capital stock of the Company entitled to vote in the general election
of directors of the Company, voting together as a single class (the “Voting
Stock”) of the Company is acquired or beneficially owned by any person, entity
or group (within






--------------------------------------------------------------------------------





the meaning of Section 13d(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended, (the “Exchange Act”)) other than (i) an entity in connection
with a Business Combination in which clauses (x) and (y) of subparagraph (c)
apply or (ii) a licensed broker/dealer or licensed underwriter who purchases
shares of Voting Stock pursuant to an underwritten public offering solely for
the purpose of resale to the public,
(c)
the consummation of a merger or consolidation of the Company with or into
another entity, a sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving or acquiring entity resulting from
such Business Combination (including such beneficial ownership of an entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one of more
subsidiaries), in substantially the same proportions (as compared to the other
beneficial owners of the Company’s Voting Stock immediately prior to such
Business Combination) as their beneficial ownership of the Company’s Voting
Stock immediately prior to such Business Combination, and (y) no person, entity
or group that is unaffiliated with Cargill beneficially owns, directly or
indirectly, 50% or more of the voting power of the outstanding voting stock (or
comparable equity interests) of the surviving or acquiring entity (other than a
direct or indirect parent entity of the surviving or acquiring entity, that,
after giving effect to the Business Combination, beneficially owns, directly or
indirectly, 100% of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity), or

(d)
approval by the shareholders of a definitive agreement or plan to liquidate or
dissolve the Company.



8.
Non-Disclosure, Non-Solicitation, and Non-Competition Covenants. In
consideration of the opportunity to receive certain benefits in the event of
termination of employment by the Company without Cause, Employee agrees, both
during Employee’s employment and following termination of this Agreement or
termination of Employee’s employment by either party, at any time, for any
reason, as follows:



(a)
Non-Disclosure.

(i)
Employee acknowledges that Employee has received and will continue to receive
access to confidential and proprietary business information or trade secrets
(“Confidential Information”) about the Company, that this information was
obtained by the Company at great expense and is reasonably protected by the
Company from unauthorized disclosure, and that Employee’s possession of this
special knowledge is due solely to Employee’s employment with the Company. In
recognition of the foregoing, Employee will not at any time during employment or
following termination of employment for any reason, disclose, use or otherwise
make available to any third party any Confidential Information relating to the
Company’s business, including its products, production methods, and development;
manufacturing and business methods and techniques; trade secrets, data,
specifications, developments, inventions, engineering and research activity;
marketing and sales strategies, information and techniques; long and short term
plans; current and prospective dealer, customer, vendor, supplier and
distributor lists, contacts and information; financial, personnel and
information system information; and any other information concerning the
business of the Company which is not disclosed to the general public or known in
the industry, except for disclosure necessary in the course of Employee’s
duties.

(ii)
Upon termination of employment with the Company, Employee shall deliver to a
designated Company representative all records, documents, hardware, software,
and all other Company property and all copies thereof in Employee’s possession.
Employee acknowledges and agrees that all such materials are the sole property
of the Company and that Employee will certify in writing to the Company at the
time of termination that Employee has complied with this obligation.

(b)
Non-Solicitation.

(i)
Employee specifically acknowledges that the Confidential Information described
in this Section 8 includes confidential data pertaining to current and
prospective customers and dealers of the Company, that such data is a valuable
and unique asset of the Company’s business and that the






--------------------------------------------------------------------------------





success or failure of the Company’s specialized business is dependent in large
part upon the Company’s ability to establish and maintain close and continuing
personal contacts and working relationships with such customers and dealers and
to develop proposals which are specifically designed to meet the requirements of
such customers and dealers. Therefore, during Employee’s employment with the
Company and for the twelve (12) months following termination of employment for
any reason, Employee agrees that Employee will not, except on behalf of the
Company or with the Company’s express written consent, solicit, either directly
or indirectly, on his own behalf or on behalf of any other person or entity with
respect to any similar or competitive products or services, any such customers
and dealers with whom Employee had contact or supervisor responsibility during
the twenty-four (24) months preceding Employee’s termination of employment or
about which Employee received or had access to Confidential Information.
(ii)
Employee specifically acknowledges that the Confidential Information described
in this Section 8 also includes confidential data pertaining to current and
prospective employees and agents of the Company, and Employee further agrees
that during Employee’s employment with the Company and for the twelve (12)
months following termination of employment for any reason, Employee will not
directly or indirectly solicit, on his own behalf or on behalf of any other
person or entity, the services of any person who is an employee or agent of the
Company or solicit any of the Company’s employees or agents to terminate their
employment or agency with the Company, except with the Company’s express written
consent.

(iii)
Employee specifically acknowledges that the Confidential Information described
in this Section 8 also includes confidential data pertaining to current and
prospective vendors and suppliers of the Company, and Employee agrees that
during Employee’s employment with the Company and for the twelve (12) months
following termination of employment for any reason, Employee will not directly
or indirectly solicit, on his own behalf or on behalf of any other person or
entity, any Company vendor or supplier for the purpose of either providing
products or services to a business competitive with that of the Company, as
described in Section 8(c)(i), or terminating or materially changing such
vendor’s or supplier’s relationship or agency with the Company.

(iv)
Employee further agrees that, during Employee’s employment with the Company and
for the twelve (12) months following termination of employment for any reason,
Employee will do nothing to interfere with any of the Company’s business
relationships.

(c)
Non-Competition.

(i)
Employee covenants and agrees that during Employee’s employment with the Company
and for the twelve (12) months following termination of employment for any
reason, he will not, in any geographic market in which Employee worked on behalf
of the Company during the twenty-four (24) months preceding termination of
employment for any reason, engage in or carry on, directly or indirectly, as an
owner, employee, agent, associate, consultant or in any other capacity, a
business competitive with that conducted by the Company. A “business competitive
with that conducted by the Company” shall mean any business or activity involved
in the design, development, manufacture, sale, marketing, production,
distribution, or servicing of phosphate, potash, nitrogen, fertilizer, or crop
nutrition products, or any other significant business in which the Company is
engaged in or preparing to engage in as of the date of Employee’s termination of
employment. To “engage in or carry on” shall mean to have ownership in such
business (excluding ownership of up to 1% of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to the following areas:
operations, sales, marketing, manufacturing, procurement or sourcing,
purchasing, customer service, distribution, product planning, research, design
or development.

(ii)
During Employee’s employment with the Company and for the twelve (12) months
following termination of employment for any reason, Employee certifies and
agrees that he will notify the ______________ Chair of the Board of
Directors/Chief Executive Officer; President and Chief Executive Officer/other
participants. of the Company of his employment or other affiliation with any
potentially competitive business or entity prior to the commencement of such
employment or affiliation. Employee may make a written request to the
______________4 for modification of this non-competition covenant; the
______________4 will determine, in his sole discretion, if the






--------------------------------------------------------------------------------





requested modification will be harmful to the Company’s business interests; and
the ______________4 will notify Employee in writing of the terms of any
permitted modification or of the rejection of the requested modification.
For purposes of this Section 8, the Company shall include any existing or future
subsidiaries of the Company. A subsidiary of the Company shall include a
corporation, limited liability company or other entity, a majority of the voting
power, the then outstanding shares (or a comparable voting equity interests)
entitled to vote in the general election of directors (or persons filling
similar governing positions in non-corporate entities) of which is owned by the
Company directly or indirectly or individually through another subsidiary of the
Company.
9.
Company Remedies. Employee acknowledges and agrees that the restrictions and
agreements contained in this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that the services to be rendered by
Employee as an employee of the Company are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Section 8 of this Agreement would be highly injurious to
the Company, that Employee’s violation of any provision of Section 8 of this
Agreement would cause the Company irreparable harm that would not be adequately
compensated by monetary damages and that the remedy at law for any breach of any
of the provisions of Section 8 will be inadequate. Employee further acknowledges
that Employee has requested, or has had the opportunity to request, that legal
counsel review this Agreement, and having exhausted such right, agrees to the
terms herein without reservation. Accordingly, Employee specifically agrees that
the Company shall be entitled, in addition to any remedy at law or in equity, to
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of this Agreement and to enforce the provisions
of Section 8 of this Agreement, and that such relief may be granted without the
necessity of proving actual damages and without the necessity of posting any
bond. This provision with respect to injunctive relief shall not, however,
diminish the right to claim and recover damages, or to seek and obtain any other
relief available to it at law or in equity, in addition to injunctive relief.



10.
Governing Law. This Agreement shall be governed by and construed under Minnesota
law, without regard to its conflict of laws principles. In the event that any
provision of this Agreement is held unenforceable, such provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions. In the event that any provision is held to be overbroad, such
provision shall be deemed amended to narrow its application to the extent
necessary to render the provision enforceable according to applicable law.



11.
Taxes.



(a)
The Company may withhold from any amounts payable under this Agreement such
federal, state and local income and employment taxes as the Company shall
determine is required to be withheld pursuant to any applicable law or
regulation.

(b)
This Agreement is intended to satisfy the requirements of Section 409A(a)(2),
(3) and (4) of the Code, including current and future guidance and regulations
interpreting such provisions. To the extent that any provision of this Agreement
fails to satisfy those requirements, the provision shall automatically be
modified in a manner that, in the good-faith opinion of the Company, brings the
provision into compliance with those requirements while preserving as closely as
possible the original intent of the provision and this Agreement. In particular,
and without limiting the preceding sentence, any payment under this Agreement
that would otherwise be treated as deferred compensation under Section 409A of
the Code shall be delayed until the first day of the seventh month after the
date of “separation from service” as determined under said Section 409A, such as
is provided in Section 4(a) and 4(b) above.

12.
Jurisdiction and Venue. The parties agree that any litigation in any way
relating to this Agreement shall be brought and venued exclusively in federal or
state court in Minnesota, and Employee hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue is
inconvenient or improper.



13.
Clawback. This Agreement, and any amounts received hereunder, shall be subject
to recovery or other penalties pursuant to (i) any Company clawback policy, as
may be adopted or amended from time to time, or (ii) any applicable law, rule or
regulation or applicable stock exchange rule, including, without limitation,
Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any NYSE Listing Rule adopted
pursuant thereto.








--------------------------------------------------------------------------------





14.
Entire Agreement. This Agreement contains the entire understanding and agreement
of the Employee and the Company with respect to these matters and supersedes any
previous agreements or understandings, whether written or oral, between them on
the same subjects.



15.
Survival. The covenants contained in Sections 8 through 19 of this Agreement
shall remain in full force and effect after the termination of Employee’s
employment with the Company and after any termination or expiration of this
Agreement. Employee and the Company acknowledge and understand that, unless
expressly stated above, Employee’s obligations hereunder shall not be affected
by the reasons for, circumstances of, or identity of the party who initiates the
termination of Employee’s employment with the Company.



16.
No Waiver; Amendment. The Company’s waiver or failure to enforce the terms of
this Agreement in one instance shall not constitute a waiver of its rights under
the Agreement with respect to other violations. This Agreement may be amended
only in a writing signed by Employee and an authorized officer or director of
the Company.



17.
Assignment. This Agreement shall be binding upon the legal representatives of
Employee. This Agreement may be transferred, assigned or delegated, in whole or
in part, by the Company to its successors and assigns, and the rights and
obligations of this Agreement shall be binding upon and inure to the benefit of
any successors or assigns of the Company, and Employee will remain bound to
fulfill Employee’s obligations hereunder. Employee may not, however, transfer or
assign his rights or obligations under this Agreement.



18.
Read and Understood. Employee has read this Agreement carefully and understands
each of its terms and conditions. Employee has sought independent legal counsel
of Employee’s choice to the extent Employee deemed such advice necessary in
connection with the review and execution of this Agreement.



19.
Dispute Resolution. The parties agree that any disputes arising under this
Agreement or relating to Employee’s employment with the Company will be resolved
under the Mosaic Employment Dispute Resolution Program. Notwithstanding the
preceding sentence, the following disputes need not be resolved through the
Mosaic Employment Dispute Resolution Program and may be brought in a Minnesota
state or federal court with proper jurisdiction as set forth in Section 12: (i)
any dispute arising under or relating to the provisions of Section 8 or 9 of
this Agreement, (ii) any claim for injunctive relief, and (iii) any dispute
arising under this Agreement during the two-year period following a Change in
Control.



20.
Term. The “Term” of this Agreement shall be the period from the Agreement Date
through March 31, 2020; provided, however, if a Change in Control occurs during
the Term, the Term of this Agreement shall automatically be extended until the
second anniversary of the occurrence of the Change in Control.

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Agreement Date set forth above.




_____________________________________________                
Employee




THE MOSAIC COMPANY




By:__________________________________________                        
                                
Its:





--------------------------------------------------------------------------------





    
Exhibit A
GENERAL RELEASE OF CLAIMS
WITH RESPECT TO THE MOSAIC COMPANY
In exchange for valuable and sufficient consideration described in the Senior
Management Severance and Change in Control Agreement accompanying this General
Release, on behalf of yourself and your heirs, successors and assigns, you,
__________________, hereby release and discharge The Mosaic Company and its
affiliates, predecessors, successors, and assigns, as well as all officers,
directors, agents, attorneys, and employees of The Mosaic Company, and its
affiliates, predecessors, successors, and assigns (collectively, the “Company”)
from any and all claims, demands, actions, liabilities, damages, losses, costs,
attorneys’ fees, or rights of any kind, whether known or unknown, that you have,
have ever had, or may have through your employment termination date, including
but not limited to those arising out of or related to your employment or
termination of employment.


Scope of Release:
This release extends to and includes, by way of illustration and not limitation,
any claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq. (this release
does not release the employee’s rights to benefits earned under a benefit plan
but does release all fiduciary and administrative claims with respect to such
plan, the plan fiduciaries, and the Company), the Family and Medical Leave Act,
29 U.S.C. § 2601 et seq., the Minnesota Human Rights Act, Minn. Stat. § 363A.01
et seq., Minnesota Equal Pay for Equal Work Law, Minn. Stat. § 181.66, Minn.
Stat. § 181.81, Minnesota Parental Leave Act, Minn. Stat. § 181.940 et seq., and
Minnesota Whistleblower Act, Minn. Stat. § 181.931 et seq., as well as any other
statutory, common law, contract, quasi contract or tort claims, including any
claims for failure to pay wages, bonuses, or other forms of compensation and any
and all attempts to recover attorneys’ fees. If you are an employee of the
Company in Canada or outside of the United States, this release is intended to
extend to all similar Canadian, provincial, and local statutory and common law
claims and the claims under any other nation’s laws.


This release does not include claims that may not be released or waived as a
matter of law. This release also does not prevent you from cooperating with,
filing a charge with, or participating in any investigation or proceeding
conducted by any governmental agency; however, you hereby waive the right to
recover any money damages or other individual relief that may be obtained, by
settlement, judgment, or otherwise, as a result of such a charge, investigation,
or proceeding.


This release shall not be construed as an admission by the Company that it acted
wrongfully with respect to you or any other person, or that you had or have any
rights whatsoever against the Company. The Company specifically disclaims any
liability to or any wrongful acts against you or any other person, on the part
of itself or any of its affiliates, predecessors, successors, assigns, officers,
directors, agents, attorneys, and employees.


Acceptance, Rescission, and Revocation Periods:
You may take up to twenty-one (21) days to consider whether to sign this
release; although, you may sign it at any time before this period expires. You
are hereby advised that you may consult with an attorney before signing this
release.


In addition, you may rescind this release as far as it extends to claims or
potential claims under the Minnesota Human Rights Act by delivering to the
addressee below a notice of your intent to do so within fifteen (15) calendar
days following your signing of this release. You further are entitled to revoke
this release insofar as it extends to claims or potential claims under the Age
Discrimination in Employment Act, to the extent applicable to you, by delivering
a notice of your intent to revoke this release within seven (7) calendar days
following your signing of it to:


Attn:    General Counsel
The Mosaic Company
3033 Campus Drive, Suite E490
Plymouth, MN 55441


To be effective, such written notice must either be delivered by hand or by
certified mail, return receipt requested, within such fifteen (15) or seven (7)
day time period. The time periods described above shall run concurrently, the
day on which you sign this release shall count as the first day of both the
fifteen (15) and (7) day time periods, and no allowance will be made should the
last day of the time period fall on a weekend or holiday.







--------------------------------------------------------------------------------





Any agreement between you and the Company relating to this release will not
become effective until both the rescission and revocation periods have expired,
and the Company is not required to pay any amounts pursuant to any agreement
relating to this release prior to such time. In the event you provide timely
notice of your intent to rescind or revoke this release, the Company may, in its
discretion, declare the entire release and any agreement relating to the release
null and void. In which case, the Company will have no obligations to you under
this release or in connection with any agreement relating to this release, and
you shall immediately repay any amounts paid to you as of that date by the
Company pursuant to this release or any agreement relating to this release.


Acknowledgment of Knowing and Voluntary Waiver and Also of
Release of Claims under the Age Discrimination in Employment Act:
You hereby affirm and acknowledge that you have read the entirety of this
General Release, that its provisions are written in language you understand,
and, in fact, that you do understand their meaning and effect. You represent
that you are entering into the release freely and voluntarily, in exchange for
valuable and sufficient consideration to which you are not otherwise entitled.


You further acknowledge and affirm your understanding that, to the extent
applicable to you, this release specifically refers to rights or claims arising
under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and
that such release does not extend to claims arising after the date of execution.
You also acknowledge that you have been advised you may take up to twenty-one
(21) days to consider whether to enter into this agreement and to consult with
an attorney before signing this release.
Severability:
Should any part, term, provision, or aspect of this release or any agreement
relating to this release be declared to be or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, provisions, or
aspects shall not be affected thereby and the said illegal or invalid part,
term, provisions, or aspect shall be deemed not to be a part of this release or
any agreement relating to this release.


Acknowledgment:
The persons below have read the foregoing General Release, agree that its
provisions are written in language understandable to them, acknowledge the
sufficiency of the consideration and obligations described herein, and hereby
execute it knowingly and voluntarily with full understanding of its
consequences. In witness whereof, the undersigned have executed this General
Release on the date shown below.


Dated:    _______________________        Signed:___________________________________
                            


Dated:    _______________________        The Mosaic Company


By: __________________________________


Title: _________________________________





















